26 F.3d 134
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.KARI MARIE M., Defendant-Appellant.
No. 88-1143.
United States Court of Appeals, Ninth Circuit.
Submitted May 24, 1994.*Decided June 1, 1994.

Before:  HUG, D.W. NELSON, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Kari Marie M. appeals her conviction following a bench trial for juvenile delinquency for possession with intent to distribute 1399 pounds of marijuana in violation of 18 U.S.C. Sec. 5031-5037 and 21 U.S.C. Sec. 841(a)(1).  Kari contends insufficient evidence existed to establish her dominion and control over the marijuana.  We have jurisdiction under 28 U.S.C. Sec. 1291 and affirm.1


3
We upheld the conviction of Kari's co-defendant, who also challenged the sufficiency of evidence.  See United States v. Rene Frances D.  (Juvenile), No. 88-1144 (9th Cir.  Dec. 3, 1992).  The facts are indistinguishable except that Kari's purse contained 6.638 grams of marijuana.   See United States v. Mayes, 524 F.2d 803, 807 (9th Cir.1975) (sufficient evidence existed to connect defendant to marijuana hidden near border, in part, because his pockets contained marijuana sweepings);   cf. United States v. Schaff, 948 F.2d 501, 506 (9th Cir.1991) (law of case doctrine precludes court from re-examining issues previously determined in a co-defendant's separate appeal from the same trial).  Therefore, we affirm.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Due to delays in the prosecution of this appeal, Kari has completed her sentence;  nonetheless, the appeal is not moot.   See United States v. Cunningham, 461 F.2d 995, 996 (9th Cir.1972)